    4:17-cv-04004-SEM-TSH # 80   Page 1 of 6                                   E-FILED
                                                      Friday, 26 July, 2019 11:54:32 AM
                                                          Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION


ADAM TITUS, R43512                     )
                                       )
     Plaintiff,                        )
                                       )
     v.                                )       No. 4:17-CV-04004
                                       )
JACOB McDONALD, et al.                 )
                                       )
     Defendants.                       )


                                  ORDER

SUE E. MYERSCOUGH, U.S. District Judge.

      Plaintiff proceeds pro se from his incarceration in Stateville

Correctional Center on an Eighth Amendment excessive force claim

arising from an incident on August 10, 2016. Plaintiff filed

duplicative motions to compel discovery on August 7, 2018, and

August 22, 2018. Pl.’s Mot. To Compel Disc., Aug. 7, 2018, (d/e

63); Pl.’s Mot. To Compel Disc., Aug. 22, 2018, (d/e 64). Those

motions were granted by Magistrate Judge Schanzle-Haskins, and

the Magistrate ordered Defendants to produce the requested

discovery. However, that production was, and remains,

incomplete. Accordingly, Plaintiff filed the instant motion to
                             Page 1 of 6
     4:17-cv-04004-SEM-TSH # 80   Page 2 of 6




compel complete answers to the interrogatories. For the following

reasons, the motion is GRANTED.

     Plaintiff seeks an order directing Defendants to answer

Plaintiff’s written questions, some of which would identify potential

eyewitnesses of the August 10, 2016, incident. Plaintiff originally

filed duplicative motions to compel discovery on August 7, 2018,

and August 22, 2018. Pl.’s Mot. To Compel Disc., Aug. 7, 2018,

(d/e 63); Pl.’s Mot. To Compel Disc., Aug. 22, 2018, (d/e 64).

Magistrate Judge Schanzle-Haskins granted those motions and

ordered discovery to be produced on October 24, 2018. Order on

Motion for Protective Order, Oct. 24, 2018.

     Specifically, the questions posed asked Defendants to

“identify all inmates in the cells in front and the left and right side

of [P]laintiff’s cell” at the time of the alleged incident. Pl.’s Mot. To

Compel Disc. 6, March 22, 2019, (d/e 75). In response,

Defendants produced Illinois Department of Corrections (IDOC)

records listing only the inmates in the cells on the left and right of

Plaintiff. Inexplicably, Defendants did not also identify the inmates

in the cell in front of the Plaintiff, as was ordered. In response to

the incomplete production, Plaintiff again filed a motion to compel
                               Page 2 of 6
    4:17-cv-04004-SEM-TSH # 80   Page 3 of 6




on November 8, 2018. Pl.’s Mot. To Compel Disc., Nov. 8, 2018

(d/e 70). On February 5, 2019, the Magistrate again ordered

Defendants to comply with the original August 2018 motions. Text

Order, Feb. 5, 2019. On March 1, 2019, Defendants filed a notice

that they had complied with the order. Notice of Compliance,

March 1, 2019, (d/e 74). However, yet again, that compliance was

incomplete. Accordingly, Defendants are ordered to answer

Plaintiff’s questions in full and produce the documents requested

by August 5, 2019. This portion of Plaintiff’s motion is GRANTED.

     Plaintiff again seeks an order directing Defendants to respond

to questions regarding the identities of all IDOC personnel who

were assigned to the unit in which Plaintiff was housed at the time

of the incident. The Magistrate again ordered the production of

this information as well. Text Order, Feb. 5, 2019. However,

Defendants assert that the personnel records needed to answer the

questions were destroyed. Defendants state that the records were

destroyed two years after the incident on August 10, 2018,

pursuant to IDOC’s implementation of a two-year record retention

policy. This is the first time this Court has heard of IDOC’s two-

year retention policy. The Court also has trouble believing
                            Page 3 of 6
     4:17-cv-04004-SEM-TSH # 80   Page 4 of 6




Defendants cannot produce the requested information using other

available means. This portion of Plaintiff’s motion is, therefore,

GRANTED.

     Further, the destruction of the personnel records is

concerning because this suit originated on January 9, 2017.

Compl., Jan. 9, 2017, (d/e 1). Defendants filed their Answer on

April 24, 2017. Answer, April 24, 2017, (d/e 12). If the IDOC 2-

year record retention policy were in effect in April 2017, IDOC

personnel would have had approximately 16 months to prevent the

destruction of the personnel documents related to the suit before

the August 10, 2018 destruction date. Pl.’s Mot. To Compel Disc.

6, 10, 13, 17, March 22, 2019, (d/e 75). Moreover, Plaintiff’s

original motion to compel was filed on August 7, 2018, a full three

days before that destruction date. Id.; Pl.’s Mot. To Compel Disc.,

Aug. 7, 2018, (d/e 63). Defendants are, therefore, also ordered to

show cause as to why they should not be sanctioned for destroying

the personnel records.

     Parties to a suit have duties to preserve evidence when they

have been put on notice of impending litigation. Trask-Morton v.

Motel 6 Operating L.P., 534 F.3d 672, 681 (7th Cir. 2008) (holding
                             Page 4 of 6
    4:17-cv-04004-SEM-TSH # 80   Page 5 of 6




that a defendant was put on notice of impending litigation when

the defendant received the plaintiff’s demand letter). If such a duty

is established, and evidence is subsequently destroyed by the

preserving party, the non-preserving party may seek sanctions for

spoliation. Sanctions are appropriate if the non-preserving party

can show that the preserving party destroyed the evidence

intentionally and in bad faith. Id.; See Bracey v. Grondin, 712

F.3d 1012, 1019 (7th Cir. 2013) (“bad faith” means the records

were destroyed to hide adverse information).

     In addition to sanctions, an adverse inference jury instruction

may also be warranted. When evidence is destroyed intentionally,

judges may issue either mandatory or permissive adverse inference

jury instructions. See generally, Bracey, 712 F.3d at 1018-19;

James v. Cartwright, 659 F.App’x 888 (7th Cir. 2016). A

mandatory adverse inference jury instruction mandates that the

jury infer that the information from destroyed evidence contained

incriminatory information. Bracey, 712 F.3d at 1018. In contrast,

permissive adverse inference jury instructions simply allow the

jury to infer the destroyed evidence contained adverse information



                            Page 5 of 6
     4:17-cv-04004-SEM-TSH # 80   Page 6 of 6




if the jury found that the destroying party had destroyed the

evidence in bad faith. James, 659 F.App’x at 892.

     It is ordered that Plaintiff’s motion to compel is GRANTED.

Pl.’s Mot. To Compel Disc., March 22, 2019, (d/e 75). Defendants

are also ordered to show cause as to why they should not be

sanctioned for their implementation of the 2-year record retention

policy and for destroying the relevant personnel records.

     A hearing on the Court’s order to show cause is set for 9:30

a.m. on August 19, 2019. Plaintiff shall appear by video. Defense

counsel shall appear in person. The clerk is directed to issue a

video writ for Plaintiff’s presence at the hearing.

ENTERED: 7/26/2019

FOR THE COURT:
                              s/Sue E. Myerscough
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                              Page 6 of 6
